Whitley LLP Attorneys at Law 11767 Katy Freeway, Suite 425 Houston, Texas 77079-1768 (281) 206 – 0432 Telephone (866) 512 – 7794 Facsimile April 19, 2011 Filed via EDGAR Attn.: Mr. Anthony Thompson United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Orpheum Property, Inc.; File No. 0-30595 – Correspondence of March 10, 2011 Dear Mr. Thompson: As we discussed in our telephone conversation last week, our Firm represents Orpheum Property, Inc. (“Orpheum” or the “Company”). Orpheum received the above mentioned correspondence from the Division of Corporation Finance (the “Division”) regarding questions about certain of the Company’s filings with the Commission. Per your request, this correspondence is being filed via the Commission’s Electronic Data Gathering, Analysis, and Retrieval System (EDGAR). As you know, the Company has not yet submitted a response to the Division’s correspondence. The Company is conferring with its current and former auditors regarding the issues raised in the Division’s correspondence; however, the Company has not yet been able to formulate a response. We expect to submit a response to the Division on the Company’s behalf by April 29, 2011. Please let us know of any further questions. Thank you. Very truly yours, Whitley LLP Attorneys at Law By: /s/Samuel E. Whitley Partner, Corporate and Securities Law
